Citation Nr: 0915389	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Crohn's Disease, for 
purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 
1959.  He died in April 2002.  The appellant is the Veteran's 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
Crohn's Disease for purposes of accrued benefits.


FINDING OF FACT

1.  A claim for connection for Crohn's disease was pending at 
the time of the Veteran's death.  The appellant submitted a 
timely claim for accrued benefits.  

2.  Resolving reasonable doubt in the appellant's favor, the 
evidence establishes that the Veteran's Crohn's disease was 
etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for Crohn's Disease, for 
purposes of accrued benefits, have been met. 38 U.S.C.A. §§ 
1155, 5121(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a January 2003 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the she was responsible.  

An April 2006 letter provided the appellant with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  In light of the Board's 
favorable decision, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a decision in 
the present appeal despite any inadequate notice in this 
regard.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

The Veteran's available service treatment records, VA and 
private treatment records, and VA examinations and opinions 
have been associated with the claims file.  VA has provided 
the appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The appellant has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.



B.  Law and Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled, on the basis of evidence in the 
file at date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to certain parties.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. 3.1000 (2008).  An application for accrued benefits 
must be filed within one year after the date of death.  38 
C.F.R. § 3.1000 (c) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, "for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however this revision only 
relates to cases where the Veteran's death occurred on or 
after the date of enactment, December 16, 2003.  It does not 
affect cases involving deaths prior to that time, such as 
this case.

The prior version of 38 U.S.C.A. § 5121(a) provided for 1) 
periodic payments to which an individual was entitled at 
death under existing ratings for decisions; or 2) periodic 
monetary benefits based on evidence in the file at the date 
of an entitled individual's death and due and unpaid for a 
period not to exceed two years.  See Bonny v. Principi, 16 
Vet. App. 504, 507 (2002).  The phrase "not to exceed two 
years" does not limit recovery of only those benefits that 
accrued in the two years immediately preceding a veteran's 
death; rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held 
that section 5121(a) only limits a survivor's recovery of 
accrued benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life. Id.

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131(West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  In addition, certain 
chronic diseases, such as malignant tumors, may be presumed 
to have been incurred or aggravated during service if such 
diseases become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Veteran served on active duty from August 1955 to July 
1959.  At the time of the Veteran's death, a claim for 
service connection for Crohn's disease was pending before the 
Board.  The Board remanded the Veteran's claim for service 
connection in April 1999.  The Veteran died in April 2002, 
prior to a decision on the appeal.  The appellant filed a 
timely June 2002 claim for service connection for the 
Veteran's Crohn's disease on an accrued benefits basis.  In 
this case, the Veteran had alleged in his original claim that 
he had Crohn's disease, and that the disease originally 
manifested during his period of active duty.  That original 
claim has been reiterated by the appellant in this matter.  

The Veteran's service medical records contain a transmittal 
letter dated in early January 1959 from the United States 
Public Health Service Hospital in Baltimore, Maryland to the 
United States Naval Hospital in Annapolis, Maryland stating 
that the Veteran's health records, and clinical study results 
were being sent to the Naval Hospital.  Further, they contain 
a notation indicating that the Veteran was hospitalized at 
the Naval Hospital in Annapolis for approximately three weeks 
in January 1959.  However, the medical records from the 
United States Public Health Service Hospital in Baltimore, 
and the United States Naval Hospital in Annapolis, were not 
found.  The RO made a formal finding regarding the 
unavailability of such records in August 2006.

The Board notes the Veteran's service medical records are 
negative for any diagnosis or treatment for Crohn's disease.  
The Veteran's separation examination in July 1959 was 
negative for Crohn's disease, as was an October 1962 
evaluation examination; a history of frequent draining 
abscesses was noted on the latter examination.  

Treatment records from private physician L. C. M., M.D., 
dated in June 1961, note that the Veteran had a perineal 
fistula, and that he gave a history of having had a similar 
fistula in November 1960.

A medical report from April 1962 referred to a history of 
"urethral stones" and a current diagnosis of "pyelitis" 
based on abnormal urine findings.  In June 1962, the Veteran 
was diagnosed with acute appendicitis and superficial 
perineal fistula.  In September 1962, the Veteran presented 
to a private hospital with complaints of severe pain in his 
right side, and a two week history of anorexia, nausea, and a 
20 pound weight loss without vomiting.  The hospital records 
note that the Veteran complained of a history of similar pain 
since 1957, as well as a history of multiple rectal abscesses 
with drainage.  Two old rectal fistula tracts were seen.  In 
November of that year, the Veteran was seen following 
complaints of pain in his side.  A rectal examination 
revealed no abnormal findings.  

A handwritten note, apparently dating from approximately 
January 1963, contained in the Veteran's reserve service 
medical records, mentions that the Veteran was treated while 
on active duty for numerous problems, including possible 
colitis.

In November 1963, the Veteran was again treated at a private 
hospital for severe pain in his right side.  A July 1967 
private report of hospitalization indicates that the Veteran 
was admitted for an elective vagotomy and antrectomy.  It was 
noted that the Veteran had been seen and had had previous 
admissions to the hospital, and the established diagnosis of 
chronic duodenal ulcer with partial obstruction was noted to 
have been made on one occasion.  It was noted that subsequent 
to that, the Veteran had been treated medically with no 
significant improvement, and hence, was admitted at that time 
for elective surgical therapy for his chronic duodenal ulcer 
which at that time was classified as intractable.  The 
Veteran reportedly had been on medical management since 
October 1966.  

A January 1968 private report of a gastrointestinal series 
indicated that the Veteran had a duodenal ulcer deformity 
with indications of active disease but no projecting crater 
seen.  In an April 1968 private medical report of 
hospitalization, the Veteran gave a history of chronic pain 
in his abdomen accompanied by nausea and vomiting; he 
indicated the onset of such symptomatology as 11 years 
earlier or 1957.  It was noted that the Veteran had had 
several follow-ups of his ulcer.  His past medical history 
included a pilonidal cystectomy in 1965; abdominal 
exploration and lysis of adhesion in 1965; cystoscopy and 
retrograde pyelogram in 1966; right inguinal herniorrhaphy in 
1966; and right orchiectomy for seminoma of the right 
testicle with postoperative irradiation.  The discharge 
diagnostic diagnoses were chronic duodenal ulcer; status 
postoperative orchiectomy and irradiation for seminoma of the 
right testicle; and status post repair of right inguinal 
hernia.  During this hospitalization the Veteran underwent a 
bilateral subdiaphragmatic vagotomy, pyloroplasty and tube 
gastrostomy.  The preoperative and postoperative diagnosis 
was chronic duodenal ulcer.  In a May 1971 private medical 
report, it was noted that the Veteran's past history included 
a chronic duodenal ulcer.   

The Veteran was admitted to the Pikeville Methodist Hospital, 
in Pikeville, Kentucky, in June 1979 with a provisional 
diagnosis of possible Crohn's disease.

A notation (review of symptoms: GI) in a private medical 
record dated in April l973 cites the following: "S/P 
gastrectomy" and "colitis ('64)."  Other private 
outpatient reports from 1973 through 1997 noted a diagnosis 
of colitis in 1964 and reports of abdominal pain and diarrhea 
and constipation in January 1975.  Abdominal masses and lower 
abdominal tenderness were noted in July 1975.  In July 1983, 
the Veteran was diagnosed with Crohn's disease.  In January 
1987, low back pain was noted, as was pain when the Veteran 
ate certain foods.  

Reports from East Kentucky Health Services Center show that 
the Veteran complained of abnormal bowel movements in August 
1973 (constipation and diarrhea), abdominal pain in January 
and July 1975, and was diagnosed with Crohn's disease in July 
1983.  A note from August 1983 noted 7 prior abdominal 
operations.  

Medical reports from Pikeville Methodist Hospital from March 
1979 through March 1983 show that the Veteran complained of 
bloody diarrhea with mucus.  A sigmoidoscopy was negative.  
It was noted that the Veteran had a gastric resection in 1967 
with a vagotomy for his chronic ulcer disease.  At that time, 
Crohn's disease was suspected.  

A medical report from Appalachian Regional Healthcare in July 
1995 noted that the Veteran underwent a colonoscopy and snare 
polypectomy.  In August, a biopsy revealed mild microscopic 
colitis.  A diagnosis of Crohn's disease, in remission, was 
provided. 

The Veteran was afforded a VA examination in December 1995.  
A history of a 1967 distal gastrectomy was noted.  At that 
time, the Veteran reported with intermittent diarrhea, 
constipation, and abdominal pain.  The Veteran's diagnosis of 
Crohn's disease was noted, by history only.  As the Veteran's 
chart was not available for review at that time, the examiner 
submitted an addendum opinion in January 1996.  However, the 
addendum did not contain an opinion as to the etiology of the 
Veteran's Crohn's disease.  

To supplement the record, the Veteran, his brother, and the 
appellant had submitted numerous statements.  In July 1996, 
the Veteran stated that he acquired Crohn's disease when he 
was 21 and had surgery for a fistula in 1964.  That month, a 
statement from the Veteran's brother noted that the Veteran 
had exploratory surgery of his large intestines in 1964.  In 
a February 1997 statement, the Veteran reported that he began 
suffering with Crohn's disease at the age of 21 while in the 
Navy.  He stated that he did not receive treatment for this 
problem within one year of discharge because he did not have 
enough money.  He noted that he had 7 surgeries from 1962 to 
1967.  A statement from the Veteran's brother, submitted the 
same month, noted that the Veteran had a surgical procedure 
to remove a section of his colon, and that a definitive 
diagnosis of Crohn's disease was not offered until 1983.  
Several statements from the appellant are also of record.

During both of his personal hearings, the Veteran testified 
that the pain and other symptoms he experienced during his 
active service, for which he was hospitalized in 1959, were 
the same as those he experienced after his discharge from 
service, which were ultimately identified as being caused by 
Crohn's disease.

Although the Board notes that this is an accrued benefits 
case, a January 2009 medical expert opinion shows that it is 
at least as likely as not that the Veteran's Crohn's disease 
had its clinical onset during his period of active military 
service.  See 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 
Vet. App. 353 (1993).  This evidence is corroborative of 
evidence in the file at the time of the Veteran's death.

Based on the foregoing, the Board finds that, with resolution 
of reasonable doubt in the appellant's favor, service 
connection for Crohn's disease for purposes of accrued 
benefits is warranted in this case.  Notably, the Veteran was 
hospitalized in January 1959, while on active duty.  Although 
the medical records from this hospitalization are 
unavailable, service records show a January 1959 diagnosis of 
renal colic although it is unclear as to whether this is a 
final diagnosis.  In early 1960's private medical records, 
the Veteran gave a history of severe right-sided pain since 
1957; a similar history regarding the onset of chronic 
stomach pain in 1957 was given in an April 1968 private 
medical record.  The Veteran was also treated for recurrent 
rectal abscesses and fistulas in the perineal area in the 
early 1960's, and in a 1962 service record, the Veteran 
reported having had such since he had been in the Navy.  A 
handwritten note which appears to have been prepared around 
January 1963 also shows, in pertinent part, a history of 
treatment while on active duty for possible colitis.  The 
Board notes further, that the Veteran also reported in more 
recent statements that he believed that the onset of his 
disability was while he was in the Navy when he first began 
to have symptoms that were later diagnosed as Crohn's 
disease.  
  
At the time of the Veteran's death, evidence of record 
established a diagnosis of Crohn's disease.  Service 
treatment records show that the Veteran was hospitalized at 
the Naval Hospital in Annapolis for approximately three weeks 
in January 1959.  However, hospital records were not 
available.  Lay statements from the Veteran show that his 
hospitalization was for pain and other gastrointestinal 
symptoms.  The Veteran may provide competent evidence in this 
regard.  The Board also finds such statements to be credible 
given the contemporaneous objective medical evidence of 
record as outlined above.  Post-service treatment reports 
reflect a continuation of such symptoms, and an eventual 
diagnosis of Crohn's disease.  Based on the foregoing, the 
Board finds that service connection for Crohn's disease, for 
purposes of accrued benefits, is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


C.  Conclusion

At the time of the Veteran's death, he had a diagnosis of 
Crohn's disease, service treatment records indicate 
gastrointestinal symptomatology in service, and with 
resolution of reasonable doubt in the appellant's favor, the 
Board finds that it is at least as likely as not that the 
Veteran's Crohn's disease had its clinical onset in service.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran had Crohn's disease etiologically 
related to active service.  


ORDER

Service connection for Crohn's disease, for purposes of 
accrued benefits, is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


